Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    DETAILED ACTION
1. 	Claims 1-10, 12-20, 22, 24-31 are pending in the current application.
2.	This application is a 371 of PCT/US2018/066110 12/18/2018, which claims benefit of 62/607,541 12/19/2017.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1-20 and 22 under the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendments. The rejection of claims 1-20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based upon the amendments. The rejection of claims 1-20 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22 of copending Application No. 16/954,221 is withdrawn based upon the arguments of applicant’s representative.  Applicant’s representative points out that the instant claims do not embrace the carbamates of the copending claims because of clause (2) in claim 1. The compounds could be said to be related as reverse carbamates comparing the formula (III) in each claim 15, however there is no suggestion of flipping the substituents around on the carbamate.
Rejoinder
4.	Claim 1-10, 12-20, 22, are allowable. Claim 24-31, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on Jun 11, 2021, is hereby withdrawn and claims 24-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jing Sun on February 23, 2022.
The application has been amended as follows: 
In claim 24 after the words A method of treating a disease, disorder, or condition
Delete  “associated with dysregulation of lysophosphatidic acid receptor 1 (LPA1) ”. 
And  
Insert –,wherein the disease, disorder, or condition is idiopathic pulmonary fibrosis (IPF), non-alcoholic steatohepatitis (NASH), non-alcoholic fatty liver disease (NAFLD), chronic kidney disease, diabetic kidney disease, and systemic sclerosis,-.
  
           Cancel claims 25-31.
Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 6 the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID K O'DELL/Primary Examiner, Art Unit 1625